   Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 6

AO91(Rev.08/09) CriminalComplaint                                                                                       n

                               U NITED STATES D ISTRICT C OUR
                                                      forthe                                       ALC 2û 2218
                                          Southern DistrictofFlorida                              AxoEuAE, NOBLE
                                                                                                  CLERK U S DIST.CT.
                                                                                                  s.D.OFF'LX.'
                                                                                                             -W.
                                                                                                               RB.
               United StatesofAmerica

                                                               CaseNo. jq -(
                                                                           ju..s -yas-:z.
            Carlos M ARIN-DELGADILLO ,




                                           CR IM INA L C O M PLA IN T

        1,the com plainantin thiscase,statethatthe follow ing istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of               Auqust13,2019         inthecountyof                   Palm Beach            inthe
   Southern    Districtof            Florida      ,thedefendantts)violated:
          CodeSection                                           OffenseDescri
                                                                            ption
Title 8,United StatesCode,Section
1326(a)                                              Illegalre-entryafterdepodation




       Thiscriminalcomplaintisbased on these facts'
                                                  .
SeeAttached Affidavi
                   t.




        W Continuedontheattachedsheet.


                                                                                  omplainant'
                                                                                            ssi
                                                                                              gnature

                                                                         Andv Korzen,Task Force Officer,HSI
                                                                                 Printed nameand title

Sworn to beforem eand signed in my presence.
                                                                    .x                          . v.',-xr
                                                                                                 ''S'       -

oate:F/z.>v
                                                                                    . .         ..




                                                                                   Jud e'
                                                                                        ssl
                                                                                          knature

City and state:               W estPalm Beach,FL                         Bruce Reinhart,U.S.Magistrate Judge
                                                                                 Printed nameand title
Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 6



                           AFFIDAVIT O F ANDY KO RZEN
              UNITED STATES DEPARTM ENT O F HO M ELAND SECURITY
                   IM M IGRATIO N A ND C USTO M S ENFORCEM ENT

           1,A ndy Korzen,being duly sworn,depose and state as follows:

                  I am a Task Force Officer (TFO) with Homeland Security
    Investigations (HSI),and am also a Depodation Officerwith Immigration and
    Customs Enforcement(ICE),and have been so employed foroversixteenyears.
    I am currently assigned to HSI, W est Palm Beach, Florida. My duties and

    responsibilities include enforcing crim inaland adm inistrative im m igration Iaws of

    the United States. Ihave also conducted and padicipated in investigations ofthis

    nature.

          2.     This affidavit is based upon my ow n know ledge as well as

    inform ation provided to m e by otherIaw enforcem entofficers. This affidavitdoes

    notsetfodh every fact known to m e regarding the investigation but onl
                                                                         y those

    facts necessary to establish probable cause to believe that Carlos MARIN-

    DELGADILLO com m itted the offense of illegal re-entry after depodation, in

    violation ofTitle 8,United States Code,Section 1326(a).
          3.     On or about August 13, 2019, Carlos MARIN-DELGADILLO w as

    arrested in Palm Beach County, Florida on charges of grand theftof an auto,

    possession ofcocaine,and driving while Iicense suspended.He was booked and

    detained atthe Palm Beach County Jail.

          4.     A review of the im m igration alien file assigned to Carlos MARIN-

    DELGADILLO shows thathe is a native and citizen of M exico.Records further

    show thaton oraboutM ay 19,2000,Carlos M ARIN-DELGADILLO was ordered
Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 6



    rem oved from the United States.The O rder of Rem ovalwas executed on the

    same day, that is on or about M ay 19, 2000, w hereby Carlos MA RIN-

    DELGADILLO was rem oved from the United States and returned to M exico.

           5.    I scanned Carlos MA RIN-DELGA DILLO 'S fingerprints taken in

    connection w ith his August 13,2019 arrestin Palm Beach County into the IA FIS

    system .Results confirm ed thatscanned fingerprints belong to the individualwho

    was previously rem oved from the United States, that is Carlos MARIN-

    DELGADILLO .

          6.       perform ed a record check in the Com puter Linked Application

    Inform ationalManagem entSystem to determ ine ifCarlos MARIN-DELGADILLO

    filed an application forperm ission to reapply foradm ission into the United States

    after depodation or rem oval.After a search was performed in that database

    system ,no record was found to existindicating thatCarlos MARIN-DELGADILLO

    obtained consent from the Attorney General of the United States or from the

    Secretary of Hom eland Security, for re-adm ission into the United States as

    required by Iaw.

          7.     Based on the foregoing, l subm it that probable cause exists to

    believe that,on oraboutAugust 13,2019,Carlos MARIN-DELGADILLO ,an alien

    who has previously been depoded and rem oved from the United States,was

    found in the United States withouthaving received the express consentfrom the

    Attorney Generalorthe Secretary ofthe DepartmentofHom eland Security for




                                            2
Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 6



    re-adm ission into the United States,in violation ofTi
                                                         tle 8,United States Code,

    Section 1326(a).


                                                                             -     Z ,
                                                                      Andy K zen
                                                                      Task Force Officer
                                                                      Hom eland Security Investigations


    Subscribed and sworn to before m e
    this Z /7 day ofA ugust2019.


                                           -----
                                                          ::s:;f$n*
             *'.                         -.
          ..
           ...                 .'''   x. .
                            ....
                           ..                e     .e'.
                     z..                         %.
    y              zax
   FBRUCE
      e'   REINHART
    UNITED STATES MAGISTRATE JUDG E




                                                                      3
Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 6



                        UNITED STATES DISTRICT CO URT
                        SO UTHERN DISTRICT OF FLORIDA

                                   PENALTY SHEET

 Defendant's Nam e: Carlos M ARIN-DELGADILLO

 caseNo: jQ -3 51-: --
                     à
                     ?> -
 Count#:1

    Illeqalre-entw afterrem oval

    Title 8 U.S.C.5 1326(a)

 *Max.penalty: up to 2 yearsofimprisonment'
                                          ,1yearofsupervised release'
                                                                    ,a $250,000
 fine,and a mandatory$100 specialassessment
Case 9:19-mj-08350-BER Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 6



                       UNITED STATES DISTRICT CO URT
                       SO UTHERN DISTRICT O F FLO RIDA

                             caseNo.19-R
                                       . à* BER


 UNITED STATES O F AM ERICA

 VS.

 Carlos M ARIN-DELG ADILLO,

            Defendant,
                                     /

                            CRIM INAL COVER SHEET


       1.   Did this matteroriginate from a m atterpending in the CentralRegion of
            the United StatesAttorney'sOffice priortoAugust9,2013 (Mag.Judge
            Alicia Valle)?Yes      No X
       2.   Did this m atteroriginate from a m atterpending in the Nodhern Region of
            the United StatesAttorney'sOffice priorto August8,2014 (Mag.Judge
            Shaniek Maynard)?Yes        No X

                                      Respectfully subm i
                                                        tted,

                                      ARIANA FAJARDO O RSHAN
                                      UNITED STATES ATTORNEY


                                  '/
                                BY.              t/'n
                                                   '
                                                  .,         -   -(s)%f        -'
                                      susan R.Osborne
                                      AssistantUnited States Attorney
                                      Coud No.A5500797
                                      5O0 South Australian Ave,Suite 400
                                      W estPalm Beach,Florida 33401
                                      TEL (561)209-1003
